Case 4:20-cv-00287-RM Document1 Filed 07/02/20 Page 1 of 20

   

 

 

 

Penfemir Jittivlly i
Nargo/and Prsoner/Booking Number :
TUS Complex Stone. Gut F
Place of Continenient i
hi OPOR AY SH
Mailing Address Bi

 

Wisin, A. FFIZY

City, State, Zip Code
(Failure to notify the Court of your change of address may result in dismissal of this action)

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

 

 

 

 

 

 

 

Lénfamén PAECCREA ,
(Fullfame of Plaintiff)

Plaintiff,
v. CASE NO.

(To be supplied by the Clerk)
() dou elas Lucey ,
(Full Name of Defendant)
. . , CIVIL RIGHTS COMPLAINT
2) AAV Lin BY A PRISONER
3) GL Wlotfl- ; a
Original Complaint
(4) A /. A. dh C1iZe£k , C) First Amended Complaint
C1 Second ee’ Complaint

Defendant(s). aL
at wey ket Late l Denman
C_] check if there are additional Defendants and attach page 1-A [sting them.

 

 

A. JURISDICTION

1. This Court has jurisdiction over this action pursuant to:
Kl 28 U.S.C. § 1343(a); 42 U.S.C. § 1983
CL] 28 U.S.C. § 1331; Bivens y. Six Unknown Federal Narcotics Agents, 403 U.S, 388 (1971).

C Other:

 

2. Institution/city where violation occurred: L161 jit té Lint, Like fate Diesen Corrptex

Revised 3711416

550/555

 
Case 4:20-cv-00287-RM Document1 Filed 07/02/20 Page 2 of 20

Lefer loos Lil ZL@)

 

 

 

 

pon!

J. Riek eool Porch - Livision Dur2eLr, Liis tin of Hfestthe, entices
Zhe eh, - diticen Derceto Souther Aegiael Bercteess Mtrccln
9. Noliglie Weyl - Ah pterons Assisfeat

6, Vitelié Lell AR LOpROM Heal fk

?. Lontzcn Muth Medici Lrauders

4. Cen Aaa Jiealth Hetitel Casliders

 

|
|
|
|
|
|
|

 

 

|

 

 

 

 

 

 

 

 

 

 

 

 

td, Atv Sefandenids are bewipohted us: Shites wile islead Copawié as

 

#2 role bers of pferales SPs ae ee fet phi wile act “2g garden
the Cate? f ole Lauds and Fo amare:

 

24. Delindacls doug bucez ead, Lif. ulay hl Michel Fohnsor,
avid, Weed end Louk ferome; ae, he ENR Jor pect
Capocsles for Dfane wwe a 4

L (4)

 

Ui, Lous Junonez2 benrd minbenr 42. Gard Dative Cement 4
jp aod a Lond waco ber “ ; nf
13 Htheel Johnson Bourd member : | ‘
14, 0,7 tebarbaspht C4 Chirman us 4 |
IZ Muase Ficey Mase. Laaider / Hanson ten Upat |
le 4nd Liak ; Jaed Senice Lesaity Aerec ler
/7, oil Nei les Men garuti Gut
(a Chephaiatueanietis chaphei FircsiLempletl
YS; Jot. Laker _ efecunity Nene. Unst
db. aye! {inVinee Aypuly , bhaden Jia. Coat
Jl, Cuesin A chivas ieee g Spite ters AOC
’Y, , Wander, Lechkeco Lieoder Joeson Complex
Case 4:20-cv-00287-RM Document1 Filed 07/02/20 Page 3 of 20

befewbad is Cont

 

 

223. Ji, Least 15 ¢boet Lhe COVINNG Pandémie end rt5 ebleclE

 

a) De fa She A ob Jone heat aH Cnaectons re Cb) 7 Lianscends al!
oO a

 

____ barvies and boundanies ce és pot brasedn, ie does nel Auscennde
because cF tnthidas atl people. except bat fea Loviol§ 72 Gppewes fe tave

 

Aylume paejudice a parast ple pele. LovlolF KS on spac /
Sppertiecaity hissasTe oe oapene /t Conn ‘7 Bn inh:

 

Me « Jtuottit files this Kerset ade, Fhttal ee Uewwnen @ Marwan
oF lerzers Lispstea| LZ aay.

 

2S, HW + Le Piste Uoodeled hel esti bliited SAY ee he

 

 

Loash fotrarel sighs of atch a reaserchle perser wokl late

hiown J

 

 

 

 

 

 

 

 

 

 

 

 

 

To)
Lh.

 
Case 4:20-cv-00287-RM Document1 Filed 07/02/20 Page 4 of 20

B. DEFENDANTS

The first Defendant is employed

 

1. Name of first Defendant: Aug hice
as: GéVen nm. ( J

(Position and Title)

2. Name of second Defendant: Lavid SAinan
as: Darech of Abc.

(Position and Title}

3, Name of third Defendant: <. Z Zeder cht
as: CAgUm aL Z

(Position and Title)

4, Name of fourth Defendant: LY A. hes 2ef
as: VAL St seers LES t-

(Position and Title}

at
(Institution)

. The second Defendant is employed as:
at ae) éng Lp tO Cerrecters

Cnstitution)

. The third Defendant is employed
at_72, Board ef Clement

(nstitution)

The fourth Defendant is employed
at TVESEX. Cem ple .

finstitution)

if you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

C. PREVIOUS LAWSUITS --Ze, Khihed

|. Have you filed any other lawsuits while you were a prisoner? KT Yes [J No

2. If yes, how many lawsuits have you filed?

a, First prior lawsuit:
1, Parties:
2. Court and case number:

Describe the previous lawsuits:

Thijs ‘Gr Ln mince Dernfes Gp beets Jbysiet br caypevey Lebseiyh

v,

 

3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

b. Second prior lawsuit:
1. Parties:
2. Court and case number:

Vv.

 

3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)__

 

c. Third prior lawsuit:
i. Parties:
2. Court and case number:

Vv.

 

3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.

 

 
Case 4:20-cv-00287-RM Document1 Filed 07/02/20 Page 5 of 20

(eg €

CM/ECF - azd-Query : Case Search

Select A Case

Benjamin Freeman is a plaintiff in 24 cases.

2:01-cy-01021-SMM--MS

2:09-cv-00159-SMM--
MHB

2:09-cv-00985-SMM--
MHB

2:93-cv-00021-PGR-MS

2:93-cv-00424-SMM-SLV

2:94-cv-00470-SMM-BGS

2:94-cv-00471-BGS

2:94-cv-00841-SMM-BGS_

2:94-cv-00849-SMM-SLV

2:94-cv-00932-SMM-BGS
2:94-cv-01065-SMM-BGS
2:94-cv-01085-SMM-BGS
2:94-cv-01086-SMM-BGS

2:94-cv-01159-SMM-SLV

2:94-cv-01218-MS

hitps://ecf.azd_circ9.den/cei-bin/iquery.pl?957101981822586-L 1 1-0-130279-pty-pla

Freeman v. Richardson, et al

Freeman v. Tate et al

Freeman v. Beck et al

Brooks, et al v. Lewis, et al
Freeman v. Lewis, et al

Freeman v. Durango Jail Medical, et
al

Freeman v. Arpaio, et al
Freeman v. Arpaio, et al
Freeman v. Watson, et al
Freeman v. Lewis, et al
Freeman v. Stoller
Freeman v. Miller, et al
Freeman v. Henderson, et al
Freeman v. Russell

Freeman v. Arpaio, et al

F

filed 06/08/01

filed 01/26/09

filed 05/07/09

filed 01/05/93

filed 03/02/93

filed 03/03/94

filed 03/03/94

filed 04/26/94

filed 04/28/94

filed 05/09/94

filed 05/27/04

filed 06/01/94

filed 06/01/94

filed 06/09/94

filed 06/16/94

A CA’ Con, F

Page l of 2

closed 01/25/02

closed 04/07/09

closed 12/18/09

closed 07/23/93

closed 03/08/94

closed 10/31/95

closed 03/23/95

closed 03/22/95

closed 06/16/94

closed 02/15/95

closed 02/15/95

closed 02/15/95

closed 02/15/95

closed 09/07/94

closed 10/03/02

. 3/31/2014

 

 

 
Case 4:20-cv-00287-RM Document 1 Filed 07/02/20 Page 6 of 20,
fape A(B) Conf

 

 

CM/ECF - azd-Query : Case Search Page 2 of 2
2:94-cy-01673-SMM-BGS Freeman v. Arpaio, et al filed 08/16/94 closed 02/16/95
2:94-cv-01692-SMM-BGS Freeman v. Arpaio, et al filed 08/17/94 closed 02/15/95
2:95-cy-01525-SMM-BGS Freeman v, Arpaio, et al filed 07/28/95 closed 03/11/97
2:96-cv-01180-SMM-BGS Freeman v. Stewart filed 05/15/96 closed 02/07/97
2:96-cv-01737-SMM-BGS — Joe v. Stewart, et al filed 07/25/96 closed 06/17/97
3:97-cv-00023-SMM-MS Ramsey, et al v. Stewart, et al filed 01/07/97 closed 02/19/97
3:97-cv-00330-SMM-MS Freeman, et al v. Stewart, et al fited 02/19/97 closed 03/28/02
3:98-cv-00261-SMM-SLY Freeman vy. Stewart, et al filed 02/12/98 closed 03/25/98
3:99-cv-01914-SMM-MS Freeman v. Stewart, et al filed 10/25/99 closed 07/09/02

STARE cout pREEM AN -- Petsinet filed HOF 2067 Selfted
Asin Gul led, 2908 Settted
STATE Count preenan-t- Asim od.
: ; LEM G2teo Tac. £ lecf AOis sesttl
STATE. Caer FrecEripal  poeeencwut( Eleb, BNE getftéed.
4) ave et tia h. Ua = VE "
Scale CRT FR eld

CVO! G OO E60

BH.

https://ecf.azd.circ9.den/cgi-bin/iquery.pl?957101981822586-L 1 1-0-130279-pty-pla -pl... 3/31/2014
Case 4:20-cv-00287-RM Document1 Filed 07/02/20 Page 7 of 20

fap ot CE) Can, f
CM/ECF - azd-Query : Case Search Page | of i

Select A Case

Benjamin Freeman ts a petitioner In 2 cases.

2:96-cv-02673-SMM Freeman v. State of Arizona, et al filed 12/06/96 closed 08/18/97

2:98-cv-00168-SMM Freeman y, Elliot, et al filed 01/29/98 closed 06/24/99

 

 

 

'e
https://ecf.azd.circe9.den/egi-bin/iquery.p!?957101981822586-L 1 1-0-130279-ptv-vet .. 3/31/9N14
Case 4:20-cv-00287-RM Document1 Filed 07/02/20 Page 8 of 20

D. CAUSE OF ACTION

COUNT I ft
1. State the constitutional or other federal civil right that was violated: P « Arandoneat

 

2. Count. Identify the issue involved. Check only one. State additional issues in separate counts.
[] Basic necessities C1 Mail C1 Access to the court C] Medical care
C1 Disciplinary proceedings C1) Property [) Exercise of religion CO Retaliation
C1 Excessive force by an officer §4 Threat to safety [ Other: |

3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.

Lge bawicl Shing 2k BNwh Adel hewclhe, add £e20n, Ce. 4 pletatitte

Lh acl okafely when fathiay fi opevelspe. ead raiytlecnat O, keri compe hens iG

ple oz fi2LVeat bee CODE Te fe COY/A/G pr Art yeas Li2sias Jo pnelide *
“bh NGQoudiAT beyond ALS, Capenty we Lhe TULSO Conyplex Lnies
2: Socal Lis Mneing va The Pesen Comp Lee Lats
Be Kedectioa at prtsbnenr fe fous le ten 429 Aigh MUSK gametes FAnouphoul AA, MSGS
4. Emopncy Earls Relesse. ter the Ll ertly Coverage. €2 5) arisonens Teel B28 8n-
Lihat, 11 Heaeguus 4 the Commun’ ty th ett Abt SiUusEDrS:

o Aad geeks b fedicif, Oleh 2. of Mensaaste Chit

 
  

 

 

 

 

   

 

yee Bakes.
a “ Davecl oLraas Cat twee. z fastide. farce Covey js, j.<. Masts A samiles Livers wa
held 5 Lee» Dovsias Uns yhiies and t3dte feises, ebhcte Tier esa Cap ace thes. BJhet2.
Sectc/ Vu lencref parchibifed. Fiat heamere , he (ath z frie Face roashs le The. Aged”
Pisonsed y Le fthitners bth nite LMMCSSES. ¢ Msatitls ts tdi 2k beeoase Ae @ Blackmai.
fuasotitt t oven Lhe. fe. 29 £5, os Ae sulbers. Pern Ai th bled pacssass. 9 00) he tjey assaulted.

 

4. Injury. State how you were injured by the actions or inactions of the Defendant(s). See oest pegs)

 

 

 

5. Administrative Remedies:
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at

your institution? Yes ONo
b. Did you submit a request for administrative relief on Count I? AYes CI No
c. Did you appeal your request for relief on Count I to the highest level? Yes [J No

d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 

 

 
Case 4:20-cv-00287-RM Document1 Filed 07/02/20 Page 9 of 20

Laadvaeie herr of Covnt L

 

‘

 

 

Gnd wauneled ij Whe Chest efjectiay hes te Caps Ae ti @ siq-Snhen
A Wing Jn @ Soup athere. Csparstl Sahe V CiIS facety aad, Lars jont Fe.
Lai? las bin lt CpgarKimetely BLT 6nd jhe ee ae a ve ao heen

 

Cleen ef. Jab je

 

 

ge Lang Shran Aes Lean wade Phaee Zo he abore SSSGES 4y

 

Hhe Lyisen hdew tues , the ACL aad ot her Are Cito Ga Aepaadiny Jie

 

 

heals errd care p> 412000, Apel Lpiseas 7 Enrenpents /potiens

 

inp Pedetcl Céepf- a4 itech t€, LIAHO, A Ye lesa S400 Anew J bef

 

ds 2eqarbell, O77 ecessive. jetsl Jo placatttfsaaisies SHefe B* heal fb.
CG c eo

 

 

af fieutll A neared apdes fe abe Conditecas posiag a.
SobsBroiril i sh a biter Onaf VA ena “Js Shbeatty pwd feeocat Z

 

ZL Lise. 24sks-

 

 

Ltt L. (a) £o Amcaddment - Titeat Fe tofel7

 

[0 avid, Mec, Linectss if HOCK? (Heiia deh of Leopectoons be bibl te teen

 

MEK =

 

Ald he -@712 pe Vine#] es Lop bales fate face LOCC fd (ED fe ie
tm plefees bet acts “0 aenhtess Ais 6 gael E pestaf oO bs lintil of Se

 

Vd ew whip Aifusioy Zz frsticle See. saeeo ae "tthe gee wonrttiiheat

 

 

PA snes, yet Sz Atiks ot jabeoteen , h és, pli ALE, “Chrinses ly pW,

 

 

TDK hi as eipecselly GF eons Lecéuse Lyfendon’ Tv sayphys Vaaates
4 mike fhesre fee oveniig at Leary ville Douples and Five

 

[2 00 Yet pamales at & psotebe tie US tAy a fe SSe5Seryf Theatre

 

GF

 

 
Case 4:20-cv-00287-RM Document1 Filed 07/02/20 Page 10 of 20 |

Loatiada tron af CowsT 7 CA)

 

 

" Laid Ebina ti fully auwaee, G CNVING feadenti aL fe Fhe LIC Ss

 

Ciudelliaas, and ies oun AChR s Tnfheciius bsease, fe heoks phen

 

fe. recklessly ps tegatd, Fhe. Mle be fia oC pace Ptarky Je fuiseners
a oS

 

thhich c7oeales ZY LY €CSS VE. ets hE Zz olin tLEE Aue oF hich

 

The Bi fuera could be Ltn « pace ZiHs ane prace by AOIES

 

Arianne Lortectinal Indujliies (At ) | faemel (22 djran-

 

Pefead Sant Conduct C1elates Cleas ty es Ad ifea const futrinel

 

 

eS: Gad ace net fay, 4 tnrauaely z
7 7

 

 

 

 

 

 

 

C2ONT. LG & Seles Fe Zhuat Poole fe Gy |

 

{2 Abc RR Intectiiys blséase L201 cols

 

AICERS SHpeey, LOVIDLF MaaapemenT ol: Zn le Ez
devel b ped 4y Melo Lavi Stina aad as ealced a i

 

Lord eandeatt Yu) Maatitig oad Copp Gaker 43 @ Hires?

 

 

Ze yee # tbs Cnet eL pales beats Yh antl. yely « Exe a3 foes Of
COUOIT

 

AOLRR Secssuly breeches Oe at follsw5 © e

 

13 _g. Aanns fhe month of Apryt, todo, Miase hiley entered
fans dail Lut, 7Vé3iN Complex patected td la Py, |

 

chchicl Leta te ¢ LOWMG (reavyenent ollie l¥y Stes Secuniy

 

—_

a

 

 

 

 

 
Case 4:20-cv-00287-RM Document1 Filed 07/02/20 Page 11 of 20

 

 

Proceed ues itn tbe i hacky sabechicy cates
beildiog™e é CLG hereras/fer). bE 44 Hamiael basse, fal Liut
ae Aen 5. hileg ere Wi st tell Cousens I one % C4)

fou i 2 tach pollen is ah ESS»

 

l¢ Lin Phe fs sity g a fhe Hirst porta Je yn bé y avs Ganeeat

 

Syeile Ga oe Lhet Wer Vis; had oy An he, Of was Zz. Lenser kb
ae oo petes a, fen Pe dunes de A Wed 1 9 EF fey 2 cvecks ),
ZVEnT it @ 104, Maar scapes be Cnt nis plecaf trrcler Sbyonantine 2

Ce G 7

 

tS;

a. Luda, 0 Me n20nth of [lasch, 4046, Chapliir “Mic enueyos

 

beh acre: CNY IE Ma nepeneat meee Lricedutes atier

 

Lateniy Clin ayes le Ltt tifece ey, tv LDIF Stina fl beans és

 

 

4a/a4e 9 ha 40d tase because Fhe Aaya tara Aes wale ewed
wits
on JEM MO fk isin SLéebir phere he. aspolect thot Ae.

 

Lis tafpectet SY, Ayvsonen Gad be putthea Li 4/ Ae Carited

 

CMI fe L405 bee talectiag Jes facnly.

 

l6 . Fenmael (pa lderhs vn 66 a fey fh (3) fimes Ly

 

Ber food Leaps 42e Lunspowe df. fe Wher YA leye pele. ve oe Lec) ee,

 

An Zeerspvliey foad tiays end mefel tanfbutees, Zaunily Ki tehen STF

 

ef napyaril Dg loaner fiyp+a SO Les piace Teed ZY

 

“Heeb phase Coa lainien betiven Lips whale aehiveniy ey

 

he Ob LJ per. Whew Ab L007 Lon ttpped CASES OF eA

 

 

CEASIAS, C2E5S contenunatoon ee 2The Lbut, Laanity
iS
Super Vos ey Ang Liak fasly bo pasted wi Ga fracplee fainted
ponecies L tel Safe punted against She fprcedl 7 COUULY.
5 $2.

 

 

 
Case 4:20-cv-00287-RM Document1 Filed 07/02/20 Page 12 of 20

CONTA frou of Coun7—J (B)

 

 

 

{. Ze ae Leays ond 1elid Con Vdd jens def b, of Zeomnal faite: cals
tn BL are Den ale Me kitchen 4 $e. crseol by DP waticcaie maar’

Sor, Welt les, os phe Secwety Syeenvis oh. 7 ctieye p Sta ieee one
a

 

ce . 2 . aig”
& L0 x Nedicad lta pf ead, ersonees EGnten 86 on 4 dutty basis

Zad pm passan ens fide. At f1°5 Siteha as Atesarags floats, éenplgeag |
fale ehy becl f1aas, mnahray beds e At tle OZ ates enktsoma les |

wea heots , shoes pnb 4 These Lees Le Lovered ya rte

|

|

ofhurce se nesp ons: be ? Lty,
|

|

|

 

Hh yor weness ch hes Catered thy tps Soreclts , CHVMNI alachey F

 

as én cle TAs. These Some SAses eref “Cho lhes 2297 4
p2iseners at, Phen W000) Lack Zz (én santle Lut tie

 

Ath ern nates fave Lested (poste 5 fo CWI f, ont Leeaferzed |

 

ZB wnhnewn LU ves ath a f EEL Health Cite fitefessscacks |
Zi pawide a eaigasals Soe ‘Linas Camel bins end wakiig

 

Conds tient G plitabll does not work jr Be bat he Lites 1 Fhe A nmitosy)

 

dShtias Was of & Lon bg frens est Wrstales She Pieters ¢

 

 

ME LE DO Anendherent , Theeet jo Aa/fety

 

 

 

 

(7 PD Yeadenke, ail conbhen set fe ARl2ewa. Lxecotiie
beard oF Bhar eiae fo _milide., nae Lo. SF. Aluytt, + cad
boud members , é Lt ee baw Vee L and Ji chael ste hasan
( “Wembers, Hinisiae) dl tachealy bat collectively ds: oie: bey” creales

@ Threat Zz plain tithe han th ond tala es GP Fats Zh eKsend.

 

6.

 
Case 4:20-cv-00287-RM Document1 Filed 07/02/20 Page 13 of 20

 

| hele Gn Lawap sc Eaaly he teese. fon fo Calle ble. 4 LWUNP
$LUSONEIS (2 ve9 He Ge OL ES, bib, ish of COWDIG potectie , chraneally

 

tl, 7207) ~ -Uyeleat, ofN= ee Pricoees Bhd ate. panchs bil L by

 

AC? fi binech, oa/. sieht fein dentin face Lovewoyd Aad
Saciel bis fence Demselies fete Dutaceouchirag 4 Wes “mea ttat
darger of Seath” Cova sperde Va or Aes de hace Ajyplueliin :

 

 

“Hernbees® act wit techies dreguad te plaiatilf health aad.
alefery whe Ayfusiag as Ce fod" ase ft; CNLIUSNE pou eas
4 pass tytea and [kde aed a Aypeeves, Loran fe tens, fad oles err.
peste, ys 2 Covenna doug reg Mtcey fn Tle benefiy of USCIS:

 

 

 

2 Ket! ks pneattiecl undey Conditrans (avercreudra; un

 

hom: otes y bare af ei4 lipaulys cer a-Asely Wel have not cae Cleaned)

 

Cpeacllet Me fp itn ee ade * Y Aiseners Chanel pa LI ye) lace [|

 

ae stanciag §  prisiners ane pond Lhel fm he wt, fOSSeSS1CY and.

 

dennis Luce ASN | J Lleuntill was wounded on ae chest affec fro 2g
Ais ys (age kM ea /0e5 of b1eith ) fees ‘ag Q swbslanhil 21sk oF
un ane, "pg cnr bens.  Miew of but ate AM bcrclelp jadi Ferent

 

bh The his Pol ibaa gh Cape pba collectusly ond a

 

ane becky’ a2e guise 9 fhe Lond teint pecaue plvibe To aal
3 taal? wn tds bug [AL HORO Lown Fetein OF clelenee Apple citer

 

4 fia ch, of Srecu hte Merry

2% ew La Zs ¢ becly of ie: " conduct wwoseles Bfeanty ye hy egfeblishal

 

 

Const fu froned ey, Ay bts as aze cet guy i) dnmiahy,

 

7

 

 
Case 4:20-cv-00287-RM Document1 Filed 07/02/20 Page 14 of 20

Loose ZQ2) SO pentnopten ~Threct 72 hefely

 

 

 

 

23 bejendaat, douglas Ley, acts rth reckless A Jaegand or=

 

ON AX CESSIVE ests 5 plas tf and ates pooomnales hicjie onde

 

fas, (ely Len fe tpecteS ty les TAC 7 Ae [will nee Cansiter]
7
Ab leisieg af poeple ‘4 C51E0/9, Js, EAD AYfuses fe ase

 

4s fits <a govepnerstip fering Tdi COVIOIG "hh aide C700 C. noting

 

Me Lyn pres(f ented. secon, feetag She Ali. 5 aie lorry Od dy berg
LK DA linet] Cun f cor pe op. basis f2) Aeleese.,

 

 

Ly Defendant tous bucey pecyptyes phe Corde teens fesiig G

Sfidurtial isk o Nias 4 € priseners ( ove Capiselie taf “A, fLUSOLAS fprcceatias,

 

Nocte/ istone/.2g aaacTia aad Whe weedtead ree wes wade a= E, cerer &

 

| he pandexie j Sees wiadks fer parades anole bite ondaoot- ols tf]
obattakle, f2USEO tie, fe} Jhe mise ilnoee ble feUSbLao (FA2 el enly

 

oabpuseners Ate Pee: mete | sondotecns Gre 70f A fade Jeclet)y

 

A i
End Ly Macey Le, govern yy, Selberctely Winds feceat” # fhese
Adshs

 

 

oe Mefuade al Kaews of, bit Hi Aipaa lg The Hiaay Lines sama ts
a be eS fees tinted hin about fhe  pessily Uy A getthiy leeds eck

 

Lay 2 Jenperedity fits FC cess tock 1 Se. See. does a

 

by pueae SEE ath as fhe fusion Lew i Ypues' CHLLe, bas Msceqaads
oka sales 4 pusonde SefeH- Shen IPlb fy ar Aiph risks Z

 

COVA as Fe 10 @ Blackman , OF Zs over The Ofer 965, jes fence

 

conditions fyjh blicd Mee, Ae wes wounded, fn ; the Aesha ofe a

 

 

x

 
Case 4:20-cv-00287-RM Document1 Filed 07/02/20 Page 15 of 20

 

apy, OTIS 7 bet, he Cavett (fitactoc’ lace, Missa Greig and ‘hes
Yousef; & Smite 4 Wed. clon Ting - been Sante condict trolets

 

clearly este bhiihed suphhe Constrte tial right,
d J z

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:20-cv-00287-RM Document1 Filed 07/02/20 Page 16 of 20

COUNT II fi
1. State the constitutional or other federal civil right that was violated: x _ Amend-tent-

 

2. Count If. Identify the issue involved. Check only one. State additional issues in separate counts.
C] Basic necessities [1 Mail [1 Access to the court Wf Medical care
C1] Disciplinary proceedings [1] Property C] Exercise of religion C) Retaliation
(] Excessive force by an officer [J Threat to safety [1 Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Count Il. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.
tb, buuias 204, Plaatitl nbamed boctos Sbele, Bell and Wéltel phi? then he &ncf{h
Creunelta, Jroke, bts heat  pachpat tales Gnd he hes sShottaess oF beath, Aktey fret,
hh. nitiliz bJer2ef Aad \ abacatite Lreas ented at ees x five (8) tines  /Beeaik 727 &
Cart blog. ist Consett We ey Lerch DA. Ad ian beth: Sen plwatiths Last Visi- Le
b2. SeHs ttt. he Li pladasd Teh ‘ven heteat beats Sbigay Gnd ds 1 o food Ganeditioa
ened, Lit, hz Coutel be Fé mie fer Péasatith, “ fewee OR,S ey Mel ve b Sy aad  fileetinlleKs
sags athe Te fe. in G& Amcke Filled ogy Fay et le Couptins, Aiding dose bleed, gad
Cone estien, DA, Sets goeson h délemmine hi: 1 pleratites Len ¢ Ak OEE Cad ac 16741,
ONL STE ted dh plider HEF frie ¢. benctlit. fiom pelaensle oy Wisits. fe atll Contadcd Fe
fer, Ae. filecek era SINK # be feen hye Case Gf ondasgucet fo A 47 Aulnone lee,

er

 

 

 

 

 

 

 

Consett. Pladitilt w0§ Sen by. Muse Fe 1b nesulbel Murase tileg. tear
Aetaaprecdt Faat felescat set woes ast ase Celt 2 Sage A meet tlh a poleniilepiste
Were, Llidatolt daferere AY cada Bell dak bletzel TAL hen he Sines exfanThe Sake

  

wes Ae feta. Sates bre th, (extencly Wy FL BSCS A¢feadaalf ia_ond teekn ays).

Thal Let.b.bti§ien phase lite MheL Lis hia pfu ee ° thal. AY a4 tant abchless |
usconstauete plan titli Lung tonditiin and Xhac 2 csfeahat ( Condituget Cdmsath
asbeed @6& ecLanecne lopas} Consiuhbs We cde Ainge WAS behecf ie Acchless diregerd
O Da. kets latina thst pleati? cll beackit hom a Relenocelegist Consilf when denying
plata FIPPS aeguest fer Puloaecadlegiss “sit. when aA Yea déiat Ff ile only 2Mampedcd plete % t hs
4. Injury. State how you were injured by the actions or inactions of the Defendant(s). Clery pepe)
Lletds till Silt cd 9 Wentia and UADLLESS any waklicttea Ge pia fr ote one Claad be Yee
Bite fe + Cade, iLifisr then Ae SMholf4we be sé. Kel J elareaategts t b& Case fe gmeltat
hfeza We Anke ga setadty basis tnd beciatd pet b20cth*

 

 

5. Administrative Remedies.
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at

 

 

your institution? Ayes [INo
b. Did you submit a request for administrative relief on Count II? Al Yes CI No
c, Did you appeal your request for relief on Count II to the highest level? aLYes C1 No
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.
4

/0

 

 
Case 4:20-cv-00287-RM Document1 Filed 07/02/20 Page 17 of 20

a .
CSSMTINUAT LOM OFF (iss T/L

 

Aeint ashe yanns and verde Lb ole Ths pstimmendatttate

 

eid fulerinclopst fr bred this SLES, dafea Sent dedbast ond Att le sly

 

fia le do ZL 6 Ly amine pleat wnde;, Conc pis of, sored ling bpuaelhe Spelh

 

sea could not Ln cath Cty hing, chehin Laf wal, Cafe s Hen.

 

 

 

 

Lx faustian OF AbMINt STRATE THEDIES

 

21. fa ASA Ly peustedl Abt Adguiisleedve Kemedes tItl0 Aespect

 

VA Chats ond Ge Lead in & Aeweter, Bs gebvantes ae not fue syable

 

 

awistant be lhe Lylsins Buk Be calves: Lroced une, Yet ee SF
7

 

Oppealed fyi pnitedise. rs Whe Lone.
oF 4A TU

 

 

 

Fests s’

 

 

Sue

 

BDELLEF &

 

 

 

MW herefoe, Stitn LE aeguest z

 

 

 

 

A, Lajunct We Irehef

 

 

C a Lssuc. “beh jastiactiag bitif Stiri jo Loivite. FACE [tasks
“/
Case 4:20-cv-00287-RM Document1 Filed 07/02/20 Page 18 of 20

 

féa fhe Agect (eve, 6F fees, old ) chit nie [Mess es, Houble hunk el
tad whe pusisins whe connect purttinpale. ta cloael Mstireigs,

 

 

A? S 8S UF Ly Jassie Ave. hehe Sf fe Livid Shiva te Zao eee 4y Crea R. ox? ; |
Eaaly Me WA Lan fo The afed; c Amn eslly LM Aig 2th ok cabal Le |
pai thet ae nbnWufle at, Dor bengerois i

 

 

Te dD, Js SSAC Gz Lyfachia 4 Goin “sem bers, body alas” (Ze the Ht. beegeac

 

bewad'g ee foad 9 Clemency Zz ee La fely tteommend |
4 Ba duces new abbas fn Phe Zaly heleade of Elderly chnoqialy “Yy |

7
al suscgattbh dad high pisks Pon Gln ttt’) Ze Covibst
alibhie phe nim hers Lnminent Menger of leat fLDov1Spens. ,

 

 

Sl, _Zesue Lafuactiie kallal 4 Lpon Leavis Shur ebay fin Pd ee
2 (avs
Lut all Mette, hifehenr ldahers andlianales caleniopbe on ay

 

 

Abtasor must GI20 foot CoV C2/ Ngo wep fiat. Sees Sy fhowrszll be.

Ab Mire, C2055 aa Feuudetrin fo fristans.

 

B. BLEL CortltAts, Liiva gezs:

 

32. Addiad Compense log Aamafes /2 pneatel ca guid pon
lniweased, ue 2 CAUMS labectiony FE) 0 @ 140, 000.00
evatly ancl seveeally fem Cov. duceg, Dili) “membns” ” fia fi hey.

33 F ne se Ye. 5

fut Pole Hho mejeo from pe landed Qov. ae Le 4  poeticle ga

  

 

 

 

ana sgjecey dtl airs fe Ay £ %20, oo. #150 00,08 bus fas hete z

la,

 

 

 

 

 
Case 4:20-cv-00287-RM Document1 Filed 07/02/20 Page 19 of 20

 

Dtindeh. face ptashe

 

BDeendiab Dnéab es) /. é., late. Alaylt, Lats Primacy, gard PEAL

 

LO ee #2 Aisles ok ptasetaaial gute tin » peach.
Commu tehin tolentence and Je preted. COM Gyni9 Lat Leleis e

 

a t Suse gal bce, Aeberrereth- Ud bacrable. pustn sayfpliiat 4 The
CoVeya f7) | phten puaieet henge 9 Soath poviiusins x S250, 000.60

Cah +

 

 

 

 

35 fate fa nepea fern Cortjan Heal ?4 Cave, Levtewson fheefth

 

pritdevs MP Bell, Ld ter 3ef, Me filed, € 250, die.00 each,

 

av, Es a Sof ea len ts Axfase Le use Carman Fase”

 

Jj) Fee ong clhly Zo ee axe, fee SED ho 4 Hts CONG

 

VEZL Cane, pletilt 965A boi whi Ayues 4 thes Donceble Laurk Jo
MUL, ee vo Xf x ale Enuypacg Lay Aefewse a prisons We}

 

Fhe SE 4 6: 6, AnmealY sl, 42; gh sh Zhe Aer. 2611- Uatrat oad Ao) -

 

A Sigetous e

 

 

 

a” Seen tif feat tea Agpetesl fis Cog fh ggeet 2 luintbl

 

oe eel Couel,

 

 

IF. Jletntifl ato A€f ests Aber2ey fees,
DZ z

 

34, fay ofkes such Kohef pl. Court See's tte

 

 

 

13

 

 

 
Case 4:20-cv-00287-RM Document1 Filed 07/02/20 Page 20 of 20

KE, REQUEST FOR RELIEF

State the relief you are seeking:

 

 

Se<, Alfiched

 

 

 

 

I declare under penalty of perjury that the foregoing is true and correct.

we

Executed on G6 44/20 Ly 0.bype—
’ DATE ‘ SIGNATURE OF PLAINTIFF

 

(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)

 

(Signature of attorney, if any)

 

(Attorney’s address & telephone number)

ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and number
all pages.

/¢

 
